Name: Commission Directive 2004/97/EC of 27 September 2004 amending Commission Directive 2004/60/EC as regards time limits(Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  means of agricultural production;  agricultural policy
 Date Published: 2006-07-05; 2004-09-28

 28.9.2004 EN Official Journal of the European Union L 301/53 COMMISSION DIRECTIVE 2004/97/EC of 27 September 2004 amending Commission Directive 2004/60/EC as regards time limits (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Directive 2004/60/EC of 23 April 2004 amending Council Directive 91/414/EEC to include quinoxyfen as active substance (2) adds that substance in Annex I to that Directive. (2) After inclusion of a new active substance, Member States should be allowed a reasonable period to implement the provisions of Directive 91/414/EEC as regards plant protection products containing that active substance and in particular to review existing provisional authorisations and, to transform those authorisations into full authorisations, to amend them or to withdraw them in accordance with that Directive 91/414/EEC. (3) The time limits for the implementation provided for in Directive 2004/60/EC are not in line with those for other new active substances. The approach for all new active substances under the current review phase should be harmonised. (4) It is therefore appropriate to amend Directive 2004/60/EC accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 3 of Directive 2004/60/EC is amended as follows: Paragraph 2 is replaced by the following: 2. For each authorised plant protection product containing quinoxyfen as either the only active substance or as one of several active substances all of which were listed in Annex I to Directive 91/414/EEC by 31 August 2004 at the latest, Member States shall re-evaluate the product in accordance with the uniform principles provided for in Annex VI to Directive 91/414/EEC, on the basis of a dossier satisfying the requirements of Annex III to that Directive. On the basis of that evaluation, they shall determine whether the product satisfies the conditions set out in Article 4(1)(b), (c), (d) and (e) of Directive 91/414/EEC. Following that determination Member States shall: (a) in the case of a product containing quinoxyfen as the only active substance, where necessary, amend or withdraw the authorisation by 28 February 2006 at the latest; or (b) in the case of a product containing quinoxyfen as one of several active substances, where necessary, amend or withdraw the authorisation by 28 February 2006 or by the date fixed for such an amendment or withdrawal in the respective Directive or Directives which added the relevant substance or substances to Annex I to Directive 91/414/EEC, whichever is the latest. Article 2 This Directive shall enter into force on 1 September 2004. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/71/EC (OJ L 127, 29.4.2004, p. 104). (2) OJ L 120, 24.4.2004, p. 39.